Citation Nr: 0803763	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-30 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the veteran's post-traumatic stress disorder (PTSD) prior to 
January 30, 2004, and a rating in excess of 70 percent since 
January 30, 2004.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  
	
In March 2005 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

Throughout the entire course of the appeal the veteran's PTSD 
has been manifested by total occupational and social 
impairment, due to such symptoms as a gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, and a 
persistent danger of the veteran hurting himself or others, 
and some disorientation and memory loss.


CONCLUSION OF LAW

The criteria for a schedular disability rating of 100 percent 
for the veteran's PTSD have been met since July 14, 2000.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial increased rating for his PTSD.  
The veteran's PTSD has been rated as 30 percent disabling 
from July 14, 2000, the date of his original claim for 
service connection, and 70 percent disabling from January 30, 
2004, the date of a VA treatment record found by the RO to 
constitute the basis for an increased rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When, as in this case, an appeal is taken from an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Upon thorough review of the entire medical record, the Board 
finds that a 100 percent rating is warranted for the 
veteran's PTSD.  The Board finds that the veteran's 
symptomatology has been consistent throughout the entire 
appeal, and could discern no distinct time frames in which 
other ratings would be more appropriate.  Under the General 
Rating Formula for Mental Disorders a 100 percent rating is 
warranted in the following circumstances:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).
The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluations 
assigned to the veteran's disability, the Global Assessment 
of Functioning scores assigned by medical providers 
throughout the course of this appeal will be discussed.  A 
GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  A GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

As previously stated, the evidence shows the veteran's 
current level of functioning warrants a 100 percent rating 
for the entire course of the appeal.  The veteran's GAF 
scores have consistently reflected serious impairment.  The 
following scores have been obtained while the veteran's 
appeal has been pending: 20-35 in December 1998; 20, 40, and 
50 in August 2000; 48 and 50 in September 2000; 20, 40, and 
50 in October 2000; 40 in January 2001; 30 and 60 in 
September 2001; 49 in June 2002; 50 in August 2002; 38 in 
October 2002; 40 in November 2002; 56 in January 2003; 40 in 
September 2003; 40 in January 2004; and 42 in November 2005.  
The veteran's GAF score has reached a low of 20 twice and 30 
once.  These are extreme scores.  The highest score obtained 
was an isolated 56, which still indicates moderate symptoms, 
and the bulk of the scores range between 40 and 50, which 
indicates serious symptoms. 
	
In conjunction with the GAF scores, the veteran's overall 
symptomatology indicates total occupational and social 
impairment.  The August 2005 VA examiner explicitly found 
that the veteran is "unemployable."  At the examination his 
wife noted he has not worked in twenty years.  As for social 
functioning, the examiner further specifically found, "[h]e 
has no friends and is barely social with relatives."  
Despite the fact that he has been married to his wife for 
many years, the record reflects that throughout this time he 
has drifted around the country as a homeless person.  This 
was noted by the January 2003 VA examiner, for example.  The 
January 2003 VA examiner also made a finding that the veteran 
is "socially and vocationally impaired."  At the 
examination the veteran's wife stated that the only 
socialization the veteran attempts is attending church, and 
that he sits near the door "for an easy escape."  She 
further described that sometimes the veteran just lies on the 
floor and cries, and that he has "no friends, doesn't leave 
the house, and hates visitors."  The medical record as a 
whole reflects social isolation, in November 2002 and 
February 2003 for example, the veteran described that he just 
sits at home all the time with no purpose or scheduled 
activities and withdraws from all interaction.  Both the 
August 2005 and the January 2003 VA examiner found the 
veteran is incompetent for VA purposes.  

Specifically, the veteran's PTSD symptomatology includes a 
gross impairment in thought processes, delusions and 
hallucinations, grossly inappropriate behavior, the danger of 
the veteran hurting himself or others, disorientation, and 
memory loss.

As for a gross impairment in thought processes, the August 
2005 VA examiner found the veteran's speech was difficult to 
understand, that his memory was impaired, and his attention 
and concentration abilities were impaired.  In an August 2003 
treatment note, a nurse noted the veteran appeared "spaced 
out" and the veteran told her he has felt that "something 
has bothered his head for a long time."  The January 2003 VA 
examiner found the veteran's speech was slightly slurred and 
difficult to understand.  The veteran reported memory lapses 
and the examiner found it was "difficult to determine 
whether he dissociates or has amnesia."  In September 2001, 
after the September 11th terrorist attacks the veteran had to 
be hospitalized.  He stated he wanted to "be in a shootout" 
and described "a deep desire to kill and ultimately be 
killed."  In a January 2001 VA treatment note the veteran 
reported feeling that there are individuals who are plotting 
against him, but could not say why.  In an August 2000 VA 
treatment note, it was found the veteran's concentration is 
poor, that he has trouble focusing, and that he does not 
always comprehend what is being said to him.  

Delusions and hallucinations have been noted on a number of 
occasions.  At the time of the veteran's September 2001 
hospitalization, the veteran reported hearing voices of 
Marine friends who were killed in Vietnam, telling him to 
"'go and fight now.'"  In January 2001 he and reported 
visual hallucinations of combat.  In August 2000 the veteran 
reported auditory hallucinations but would not describe them, 
as well as visual hallucinations of animals.  

Grossly inappropriate behavior, including a persistent danger 
of harm to himself and others, have also been noted.  At the 
August 2005 VA examination, the veteran reported that most of 
the jobs he has held were lost due to his anger and 
combativeness.  His wife reported he is irritable and loses 
his temper, and that in the past he was "assaultive."  In a 
September 2003 treatment note, the veteran reported that his 
"anger episodes" have persisted.  In May 2002 it was noted 
the veteran has made several previous suicide attempts, 
including by overdosing on medication and cutting his wrists.  
He also indicated he experiences irritability or outburst of 
anger once or twice a month for little or no apparent reason 
that occasionally lead to violence.  As stated previously, at 
the time of his September 2001 hospitalization the veteran 
endorsed some homicidal and suicidal ideation.  In August 
2000 the veteran had "suicidal ideation with a plan and 
homicidal ideation towards the police."  He reported feeling 
suicidal in December 1998.

There has also been some evidence of disorientation and 
memory loss.  The August 2005 VA examiner found the veteran's 
memory was impaired.  In separate treatment notes from March 
2004 the veteran reported "having one of his mental spells 
where he feels disoriented and uneasy," feeling dizzy, and 
feeling "big for his head."

Based on all of the above symptomatology and the veteran's 
GAF scores, the Board finds a 100 percent evaluation is 
warranted for the veteran's PTSD and that this rating is 
justified for the entire appeal period.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2002, August 2003, and March 2005.  
However, this notice does not provide any information 
concerning the effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As such, the RO will be responsible for 
addressing any notice defect with respect to the rating 
established by this decision and the effective date elements 
when it effectuates his award.  The veteran will then have 
any opportunity to express disagreement with the effective 
date should he desire to do so.
	
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  




ORDER

A disability rating of 100 percent for the veteran's PTSD is 
granted since July 14, 2000, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


